Citation Nr: 1040153	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating greater than 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. The Veteran had a hearing before the Board in August 
2008 and the transcript is of record.

The PTSD claim was brought before the Board in January 2006 and 
again in February 2009, at which times the claim was remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim, to include affording 
him a VA examination. The requested development having been 
partially completed, the claim is once again before the Board for 
appellate consideration of the issues on appeal.  

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected PTSD, and therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. 
App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.



REMAND

Regrettably, this case must once again be remanded because the RO 
did not follow the prior remand orders.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App. 268 (1998).

When the Board last remanded this claim in February 2009 it was, 
in part, to obtain all identified private treatment records from 
the Veteran's private social worker, Lynn Bolen, which he has 
been seeing for one-on-one sessions since 2001.  In March 2009, 
the AMC asked the Veteran to complete and sign a waiver and 
consent form authorizing Ms. Bolen to release any and all 
relevant treatment records to the VA.  The Veteran did so, and 
the consent form was received by VA in April 2009.  For some 
unknown reason, the AMC did not actually request the records from 
Ms. Bolen.  The AMC then asked the Veteran to again complete the 
form in November 2009, which he did not do.  The AMC then stated 
in the Supplemental Statement of the Case (SSOC) dated in 
February 2010 that although they had asked the Veteran twice to 
complete a release form, he had not done so.  This is factually 
incorrect, and the Board is at a loss to explain how the AMC 
missed the completed consent form physically present in the file.  

As for the TDIU issue, the Court recently held that if the 
claimant or the record reasonably raises the question of whether 
the Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that claim 
for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In this case, the Veteran's PTSD claim is complicated by the fact 
that he managed to maintain steady employment for over thirty 
years.  Indeed, the Veteran argues his job was a type of 
"medication" for him to distract him from his PTSD.  

In January 2010, however, the Veteran was afforded a VA 
examination where he  reported abruptly retiring from his job on 
December 30, 2009 because he simply could not handle the stress 
anymore.  His retirement was not only abrupt, but years earlier 
than he intended.  In prior medical reports, the Veteran 
indicated he intended on retiring in his 70s or never.  Instead, 
the Veteran abruptly announced his retirement at the age of 64 
with no retirement plan or thought. 

This information is significant because the Veteran's private and 
VA medical records indicate that if the Veteran did not work it 
would be extremely detrimental to his mental health.  

It is clear the record raises the question of whether his PTSD 
renders him unemployable and, therefore, the Board finds a claim 
of entitlement to a TDIU was expressly raised by the Veteran in 
connection with his current appeal.  Therefore, the RO should 
develop a claim for TDIU in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2010 to the present.

Accordingly, the case is REMANDED for the following action:

 1.  Provide the Veteran with notice as to 
the evidence needed to substantiate a claim 
for TDIU and of the duty to assist that he 
and VA have in developing this claim.

2.  The RO should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorder, in accordance with Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In 
so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or a medical opinion, as 
is deemed necessary.

3.  The RO should request that the Veteran 
please complete another release form for 
records from Ms. Bolen, as a more recent 
consent form is unfortunately now needed.  
After acquiring this information and 
obtaining any necessary authorization, the 
AMC should obtain and associate these 
records with the claims file.  As part 
of the request, please inform Ms. Bolen 
that her actual treatment records/notes are 
needed (as opposed to a summary letter).  
Any negative responses should be documented 
in the claims folder, and the Veteran must 
be notified if Ms. Bolen does not produce 
her actual treatment records.

4.  A specific request should be made for 
VA medical records from the VA medical 
center in Martinez, California dated from 
January 2010 to the present.  Any negative 
responses should be documented in the 
claims folder. 

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

